DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 14-19) in the reply filed on 13 September 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cranston (6,165,084).
Claim 1, Cranston discloses a hockey training device for positioning on a surface, comprising:
a pair of posts (26) extending vertically relative to the surface;
a crossbar (24) interconnecting the pair of posts (26);

Claim 10, Cranston shows the stick trainer is weighted to resist movement from the first position into the second position (column 4, lines 6-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cranston (6,165,084).
Claim 4, Cranston shows the pair of posts (26) and the crossbar (24) are detachable from each other.
Claim 5, Cranston shows the pair of posts and the crossbar are interconnected by a quick connect fitting (connectors 30, 32, 34).
Claim 6, Cranston shows a pair of supports (40), each of which is coupled to a corresponding one of the pair of posts (26).
Claim 7, Cranston shows the blade (40) comprises a spike for engaging the surface (44; figure 6).

Claim 9, Cranston shows each of the series of spikes (44) comprises a threaded shaft (column 4, lines 24-29) removable threaded into one of the pair of supports (40).
Claim 11, Cranston shows the stick trainer is weighted (column 4, lines 6-12) with a weight block.  Cranston discloses the claimed device with the exception of the claimed weight range of  between two and ten pounds.  It would have been an obvious matter of design choice to position weight in the range of two and ten pounds, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 2, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cranston (6,165,084) in view of Tait (4,005,859).
Claim 2, Cranston discloses the claimed device with the exception for the stick trainer is bias to resist movement into a second position.  However, as disclosed by Tait (column 2, lines 53-67) it is known in the art to bias the stick trainer from a first position into a second position.  It would have been obvious to one of ordinary skill in the art to have used such a bias with Cranston’s device given that Tait teaches such an arrangement allows for pivotal movement.
Claim 12, Cranston discloses the claimed device with the exception for the stick trainer is bias using a spring to resist movement into a second position.  However, as disclosed by Tait (column 2, lines 53-67) it is known in the art to bias the stick trainer from a first position into a second position.   It would have been obvious to one of ordinary skill in the art to have used such 
Claim 13, Cranston discloses the claimed device with the exception of the pivotally coupled to the crossbar by a spring hinge that biases the stick trainer into the first position.  However, as disclosed by Tait (column 2, lines 53-67) it is known in the art to bias the stick trainer from a first position into a second position. It would have been obvious to one of ordinary skill in the art to have used such a bias with Cranston’s device given that Tait teaches such an arrangement allows for pivotal movement.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 2 above, and further in view of Sellke (7,850,576).
Claim 3, Cranston discloses the claimed device with the exception of the pair of posts (26), the crossbar (24), and the stick trainer being at least partially covered by foam.  However, as disclosed by Sellke (column 4, lines 48-57) it is known in the art to use such cushioning material over the gripping sections.  It would have been obvious to one of ordinary skill in the art to have used such a cushioning material over Cranston’s pair of posts and crossbar given that Sellke teaches such is an appropriate material to cover the tubing in order to protect and guide the user’s hand.
Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.  With regards to applicant’s assertion that Cranston fails to disclose a stick trainer pivotally coupled to the crossbar at a first end and extending to a blade at an opposing end.  The examiner respectfully asserts that Cranston teaches either the tubular member 20 or the leg 22 can . 
It is also contemplated that the longitudinal tubular member 20 or alternatively the leg 22 connecting to the stick-like member 42 could be made to pivot, changing its angle and the location of the stick-like member 42 with respect to the skate-like members 40.  The motion of the stick-like member 42 could be motorized to allow the novice to practice maneuvering a hockey puck around or through a moving target.  These, and other modifications to the preferred embodiment would be obvious to one of ordinary skill.  Therefore, it is intended that the foregoing detailed description be regarded as illustrative, rather than limiting, and that it be understood that it is the following claims, including all equivalents, which are intended to define the protected scope of this invention.

	With regards to the Tait patent not being able to pivot or bias, the patent to Tait is a teaching reference solely for teaching the biasing element and not the pivoting element which has already been taught by Cranston.  The biasing element is clearly taught by Tait (reproduced below).
As appears most clearly from FIGS. 1 and 3, a steering column 14 is shown as comprising two elements.  The first of such elements is a hollow, longitudinally-extending housing 23 surmounted by steering means such as a wheel 24.  The second element of the steering column is a rotatable rod 25 which is dimensioned to slidably fit within the housing 23.  A spring 26 is  positioned within the housing and bears upon a head of rod element 25 so as to bias the rod element outwardly of the housing.  The horizontally-extending front runner 15 is secured to the lower extremity of the rod element.  The steering means 24 is operably connected with the rotatable portion of the steering column in order to afford control of the front runner and thus enable the skater to steer the device in the desired direction.  It will be appreciated, of course, that the rod element 25 need not be rotatable with respect to the housing but need only be slidable therewithin in order to provide a degree of resiliency which serves to absorb the shock of impact which may occur in the event the device collides with another vehicle or with a relatively immovable obstacle.  In this manner the risk of injury to the skater, particularly when such skater is a young child, is minimized.  In a construction of this type the steering wheel may be connected directly with the longitudinal housing of the steering column.

	In conclusion it is the Examiner’s position that the prior art of record read on the pending claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
26 January 2022